DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

	With respect to applicant’s specification, the specification is objected to because the Brief Description of the Drawings should appear prior to the Detailed Description.  Also, the discussion of the Prior Art should appear prior to the Detailed Description. See format indicated above. 

 	Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology.  The term “said” should be deleted from the Abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 3, and 9 are objected to because of the following informalities:  
Claims 2 and 3 should end in a comma.
In claim 9, “Cleaning” should not be capitalized.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “means of further tightening and untightening” (claim 1), “additional means of tightening” (claim 7), and “means of tightening” (claim 13) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, the specification discloses that the open end comprises an expandable band and perforations (13). The expandable band is specifically recited in claim 1, as a separate element from the “means of further tightening and untightening”. Thus, the expandable band does not form a part of the claimed “means of further tightening and untightening”. Therefore the only structure remaining that would correlate to the claimed “means of further tightening and untightening” is the perforated area 13. Such perforations would perform the function of “untightening”, however perforations alone would not “tighten” the band and there is no structure disclosed which would perform the claimed “tightening” of the “means for tightening”. Therefore, the specification does not disclose what structure performs this “means for tightening and untightening” since the perforations would only perform a function of untightening.
As to claim 7, the specification does not disclose an additional means of tightening (in addition to the expandable band or in addition to the perforations as far as they are considered to “tighten” the band).
Likewise, as to claim 13, the specification does not disclose a “means of tightening” (in addition to the expandable band or in addition to the perforations as far as they are considered to “tighten” the band).
Therefore, claims 1-14 are indefinite due to the recitation of “means of further tightening and untightening” (claim 1), “additional means of tightening” (claim 7), and “means of tightening” (claim 13), and  the claims are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4 is indefinite in reciting “In the present version” (line 1). It is unclear how this further limits the finger glove of claim 1.  It is suggested that “In the present version” be deleted, such that the claim begins with “The finger glove…”.
Claim 5 recites “the finishes” without proper antecedent basis. This renders the claim indefinite because it is unclear what “finishes” are being referred to. Similarly, claim 5 is indefinite because “the interior and exterior surfaces” lacks antecedent basis.
Claim 7 is indefinite in reciting “additional means of tightening” because it is unclear what structure forms such an “additional means”, since this was not adequately described in the specification as noted above. Clam 7 is indefinite because it is not clear how this “additional means of tightening” is structurally related to the previously recited expandable band and “means of further tightening” of claim 1.
Claim 7 is also indefinite because it is unclear how the “integral band” is structurally related to the previously recited expandable band. It appears that these are one and the same structure.
Claim 8 is indefinite in reciting “said means” because it is unclear which “means” (that of claim 1 or that of claim 7) is being referred to.
Claim 8 is also indefinite in reciting “said means comprises a method” because it is not clear how the structure of the “means” is a method. The device should be claimed in terms of its structure.
Claims 9 and 10 are indefinite in reciting “In another version” (line 1). It is unclear how this further limits the previously claimed finger glove.  It is suggested that this language be deleted, such that the claim begins with “The finger glove…”.
Claim 9 is indefinite in reciting “said means” because it is unclear which “means” (that of claim 1 or that of claim 7) is being referred to.
Claim 9 is indefinite in reciting that “said means” comprises an integral locking device, because it is unclear how this locking device is structurally related to the previously recited expandable band and “means of further tightening” of claim 1.
Claim 10 is indefinite in reciting that the integral locking device is combined with the tear lines, because such a “means” is not adequately described in the specification. it is unclear how this locking device is structurally related to the tear lines and expandable band.
Claim 11 is indefinite in reciting “In another embodiment” (line 1). It is unclear how this further limits the previously claimed finger glove.  It is suggested that this language be deleted, such that the claim begins with “The finger glove…”.
Claims 12-14 are indefinite in reciting “The two finger glove” (line 1). It is unclear how this further limits the previously claimed finger glove.  It is suggested that this language be deleted, such that the claim begins with “The finger glove…”.
Claim 12 is indefinite in reciting an integral band around the open end, because it is unclear how this integral band is structurally related to the previously recited expandable band.
Claim 13 is indefinite in reciting “the said band” because it is unclear whether this refers to the expandable band or the “integral band”.
Claim 13 is indefinite in reciting “means of tightening” because it is unclear how this is structurally related to the previously recited “means of further tightening and untightening” as recited in claim 1.
Claim 14 is indefinite in reciting “said means” because it is unclear which “means” (that of claim 1 or that of claim 13) is being referred to.
Claim 14 is indefinite in reciting a “release device” because it is unclear how this is structurally related to the previously claimed means of untightening.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US 2008/0109928).
Bae discloses a finger glove (see Fig. 6) comprising: a hollow member (finger glove 108; Fig. 6) having one open end for inserting a finger and one closed end (paragraph 0029 discloses that the finger glove has a closed distal end and an open proximal end; see Fig. 6), whereby said open end comprises an integral expandable band (the circumferentially extending edge region of the open end) and said band comprises means of further tightening and untightening said open end (the side slits as shown in Fig. 6 and indicated in annotated figure below).
With respect to the recitation of an “integral expandable band”, the edge of the open end forms such a band as indicated in annotated figure below. This band is expandable due to the slits in the band (the slits at each side of the open end and also by virtue of the slots 100 which are positioned near the open end; see Fig. 2 and para. 0025). Additionally, paragraph 0024 discloses that the finger “could be formed from latex which is elastic”; this would render the band expandable as in claim 1. 
With respect to the recitation of “means of further tightening and untightening”, this recitation under 35 U.S.C. 112(f) is met by Bae. Applicant discloses tear lines (13) which form slits which “untighten” the open end. As noted in the rejection under 35 U.S.C. 112(b) above, it is not clear what structure of applicant performs a means for tightening. As applicant’s invention comprises only an expandable band and tearable slits (formed by the torn perforated lines), the slits are interpreted as forming the claimed “means of further tightening and untightening”.  The finger glove of Bae comprises slits at the open end, which form a means as claimed (see annotated figure below).  Additionally, the finger glove of Bae comprises an extending member 212 including adhesive thereon, which forms a means of further tightening the open end (see para. 0028-0029 and Fig. 6).

    PNG
    media_image1.png
    315
    567
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    261
    415
    media_image2.png
    Greyscale



Regarding claim 2, Bae discloses said member is of tubular shape composed of flexible non permeable material (see Fig. 6 and para. 0024). 
Regarding claim 3, the size of said member is formed to fit loosely on a male finger or a female finger while said band fits tightly on the bottom of the finger to prevent sliding while wiping and cleaning and prevent infections from getting on to the finger [0025, 0027-0029].
Regarding claim 5, the finishes of the interior and exterior surfaces of said member include smooth and rough finishes to suit the user (the exterior surface is smooth, while the interior surface includes inwardly extending projections 620 which form a rough finish as claimed; see paras. 0009 and 0029; Fig. 6).
Regarding claim 7, the open end of said member comprises an integral band (the circumferentially extending edge region of the open end forms an integral band; see Fig. 6 and annotated figures above) with additional means of tightening said band (100 and/or 212) around the bottom of the finger for preventing infections getting to the finger and preventing sliding of said finger glove over the finger while wiping and clearing. With respect to the recitation of “means of tightening said band”, this recitation under 35 U.S.C. 112(f) is met by Bae. As noted in the rejection under 35 U.S.C. 112(b) above, it is not clear what structure of applicant performs a means for tightening. As applicant’s invention comprises only an expandable band and tearable slits (formed by the torn perforated lines), the slits are interpreted as forming the claimed “means of further tightening and untightening”.  The finger glove of Bae comprises slits at the open end, which form a means as claimed (the side slits, as well as slits formed by slots 100 in the region of the open end).  Additionally, the finger glove of Bae comprises an extending member 212 including adhesive thereon, which forms a means of further tightening the band (see para. 0028-0029 and Fig. 6).
Regarding claim 8, said means comprises a method for untightening said band with a flick by the thumb to dispose of said finger glove after wiping and cleaning (the finger glove of Bae is capable is being used as claimed). It is noted that the method of use does not further limit the structure of the claimed invention over that of Bae. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 9, said means comprises an integral locking device for tightening said band around the bottom of the finger in such a way that said locking device can be easily released with a flick by the thumb to dispose of said finger glove after wiping and cleaning (the means of Bae includes an extending member 212 with adhesive 214 thereon, forming an integral locking device as claimed).


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitz (US 2001/0049838).
Fitz discloses a finger glove (H1 in Fig. 1) comprising: a hollow member (20) having one open end for inserting a finger and one closed end (see Fig. 1), whereby said open end comprises an integral expandable band (the circumferentially extending edge region of the open end) and said band comprises means of further tightening and untightening said open end (50).
With respect to the recitation of an “integral expandable band”, the edge of the open end of Fitz forms such an integral band. This band is expandable due to the perforated line(s) of weakness (50 in Fig. 1; or lines 50’ in Fig. 3), which when torn permit the band to expand [0019-0021, 0058]. 
With respect to the recitation of “means of further tightening and untightening”, this recitation under 35 U.S.C. 112(f) is met by Fitz. Applicant discloses tear lines (13) which form slits which “untighten” the open end. As noted in the rejection under 35 U.S.C. 112(b) above, it is not clear what structure of applicant performs a means for tightening. As applicant’s invention comprises only an expandable band and tearable slits (formed by the torn perforated lines), the perforations/slits are interpreted as forming the claimed “means of further tightening and untightening”.  The finger glove of Fitz comprises perforations/slits (50, 50’) at the open end, which form a means as claimed.  
Regarding claim 2, Fitz discloses said member is of tubular shape composed of flexible non permeable material (see Fig. 1; para. 0039). 
Regarding claim 3, the size of said member is formed to fit loosely on a male finger or a female finger while said band fits tightly on the bottom of the finger to prevent sliding while wiping and cleaning and prevent infections from getting on to the finger [0018, 0058].
Regarding claim 4, the band comprises a number of tear lines (50) that can be easily split with a flick by the thumb to release the tightness of said band and slide and dispose of said finger glove off the finger after wiping and cleaning the rectal and vaginal areas (Fig. 1; paras. 0018-0020, 0058).
Regarding claim 5, the finishes of the interior and exterior surfaces of said member include smooth and rough finishes to suit the user (the surfaces are smooth and may include an absorbent area at the handling region, made of fibrous material [0036, 0038], which forms a rough finish as claimed).
Regarding claim 6, the finger glove is composed of recyclable, biodegradable material [0040]. The material could be flushed if desired since it is small and thin [0039]. Thus, the glove has the structure recited in claim 6 and the intended use (disposal) of the glove does not further define the claimed structure over that of Fitz.
Regarding claim 7, the open end of said member comprises an integral band (the circumferentially extending edge region of the open end forms an integral band; see Fig. 1) with additional means of tightening said band (50) around the bottom of the finger for preventing infections getting to the finger and preventing sliding of said finger glove over the finger while wiping and clearing. With respect to the recitation of “means of tightening said band”, this recitation under 35 U.S.C. 112(f) is met by Fitz. As noted in the rejection under 35 U.S.C. 112(b) above, it is not clear what structure of applicant performs a means for tightening. As applicant’s invention comprises only an expandable band and tearable slits (formed by the torn perforated lines), the tear lines are interpreted as forming the claimed “means of further tightening and untightening” and the claimed “means of tightening”. Thus, the tear lines of Fitz form such a means for tightening as claimed. 
Regarding claim 8, said means comprises a method for untightening said band with a flick by the thumb to dispose of said finger glove after wiping and cleaning (the finger glove of Fitz is capable is being used as claimed). It is noted that the method of use does not further limit the structure of the claimed invention over that of Fitz. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 9, said means comprises an integral locking device (50) for tightening said band around the bottom of the finger in such a way that said locking device can be easily released with a flick by the thumb to dispose of said finger glove after wiping and cleaning [0018-0020]. With respect to the recitation of “means” comprising an integral locking device, this recitation under 35 U.S.C. 112(f) is met by Fitz. As noted in the rejection under 35 U.S.C. 112(b) above, it is not clear what structure of applicant performs a means for tightening comprising an integral locking device. As applicant’s invention comprises only an expandable band and tearable slits (formed by the torn perforated lines), the tear lines are interpreted as forming the claimed “means of tightening”, i.e. the locking device of claim 9. Thus, the tear lines of Fitz form such a means comprising an integral locking device as claimed. 
Regarding claim 10, the said locking device is combined with tear lines (50 in Fig. 1, or plural tear lines 50’ in Fig. 3) in the band to further ease the removal of the said finger glove of the finger.
Regarding claim 11, said member is sized to fit two fingers at the same time in one finger glove making a two finger glove (see Fig. 1 of Fitz; the member fits two fingers in the finger glove, i.e. one finger in cover 20 and one finger in cover 10).
Regarding claim 12, the finger glove comprises an integral band around the open end of the said member (the circumferentially extending edge region of the open end forms an integral band as claimed; Fig. 1)
Regarding claim 13, the finger glove comprises means of tightening said bands around the bottom of the two fingers for preventing infections getting to the fingers and preventing sliding of said two finger glove over the fingers while wiping and cleaning (50). With respect to the recitation of “means of tightening”, this recitation under 35 U.S.C. 112(f) is met by Fitz. As noted in the rejection under 35 U.S.C. 112(b) above, it is not clear what structure of applicant performs a means for tightening. As applicant’s invention comprises only an expandable band and tearable slits (formed by the torn perforated lines), the tear lines are interpreted as forming the claimed “means of further tightening and untightening” and the claimed “means of tightening”. Thus, the tear lines of Fitz form such a means for tightening as claimed. 
Regarding claim 14, said means comprises a release device (tear lines 50) to untighten said bands with a flick by the thumb to dispose of the two finger glove after wining and cleaning. As noted in the rejection under 35 U.S.C. 112(b) above, it is not clear what structure of applicant performs a means for tightening. As applicant’s invention comprises only an expandable band and tearable slits (formed by the torn perforated lines), the tear lines are interpreted as forming the claimed “means of further tightening and untightening” and the claimed “means of tightening”. The tear lines of applicant also form the release device as recited in claim 14. Thus, the tear lines of Fitz form a release device as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on PTO-892, which disclose finger gloves having structure similar to that of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732